DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitka et al. (US Pub. 2013/0076527 A1)(hereinafter Sitka) in view of Huber et al. (US Pub. 2018/0179890 A1)(hereinafter Huber).
Regarding claim 17, Sitka discloses a method of wellbore operations (Sitka, Figs. 1 and 7 and ¶0069; FIG. 7 illustrates example methods of using the example mud pulse telemetry tool for generating high sampling rate signals)
comprising: flowing fluid within a wellbore; (Sitka, Fig. 7 and ¶0070; At step 710, drilling fluid is flowed down through the mud pulse telemetry tool)
 generating a pressure pulse in the flowing fluid (Sitka, Fig. 7 and ¶0074;  At step 750, the mud pulse rotor closes the drilling fluid passage and therefore obstructs flow of the drilling fluid through the mud pulser. This creates a positive pressure pulse fluctuation at step 755.) 
that is at a threshold level of detection (Sitka, Fig. 7 and ¶0033; The action of closing and opening the pulser drilling fluid passage 120 creates a pressure fluctuation (i.e., a pulse) that can be measured by telemetry sensors; ¶0074; Oscillation of the mud pulse rotor creates a series of pressure pulses that are measured with .) While Sitka discloses detection of the pulses, Sitka does not specifically state that the pulses are generated with respect to a threshold. Huber, in the same field of endeavor as Sitka, however discloses the limitation. (Huber, ¶0006; operating the restriction device to obstruct flow of the fluid through the restriction device to generate pressure pulses in the fluid flowing through the assembly; and increasing the gap when the pressure across the restriction device or a section thereof is greater than a first threshold and decreasing the gap when such pressure is less than a second threshold)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Sitka with the known technique of employing thresholds in order to produce pressure pulses with the desired characteristics. (Huber, ¶0003)
 by controlling a velocity of the fluid in which the pressure pulse is being generated; (Sitka, ¶0030; the conical nose structure reduces the cross-sectional area as the drilling fluid approaches the pulser drilling fluid passage 120, therefore increasing the drilling fluid velocity as well as pressure; ¶0066; The blades of the turbine stator force the drilling fluid to conform with the helical shape to apply a rotating velocity to the drilling fluid. The accelerated rotational velocity will later act upon the turbine rotor 320 to achieve a more efficient operation. )
Sitka, ¶0027; The pressure fluctuation is measured as mud pulse telemetry data; ¶0033; The action of closing and opening the pulser drilling fluid passage 120 creates a pressure fluctuation (i.e., a pulse) that can be measured by telemetry sensors; ¶0074;  Oscillation of the mud pulse rotor creates a series of pressure pulses that are measured with pressure sensors at step 760. At step 765, the measured data is processed.)
Regarding claim 18, Sitka discloses wherein the step of generating a pressure pulse comprises introducing a localized pressure increase in the fluid by blocking a flow of the fluid for a discrete time period. (Sitka, ¶0033; The action of closing and opening the pulser drilling fluid passage 120 creates a pressure fluctuation (i.e., a pulse) that can be measured by telemetry sensors;)
Regarding claim 20, Sitka discloses wherein the step of controlling a velocity of the fluid comprises reducing a cross sectional area of the flowing fluid. (Sitka, ¶0030; the conical nose structure reduces the cross-sectional area as the drilling fluid approaches the pulser drilling fluid passage 120, therefore increasing the drilling fluid velocity as well as pressure)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitka in view of Huber in view of Lakings et al
Regarding claim 19, Sitka discloses further comprising encoding data into the fluid by generating a plurality of pressure pulses in the flowing fluid, using a sensor to detect and record the pressure pulses, (Sitka, ¶0074;  Oscillation of the mud pulse rotor creates a series of pressure pulses that are measured with pressure sensors at step 760. At step 765, the measured data is processed.)
Sitka does not specifically disclose text format and therefore does not disclose and decoding the data into a text format. Lakings in the same field of endeavor, however, discloses the limitation. (Lakings, ¶0076; the information regarding the formation and, more specifically, the characteristics of the formation may also be used to trigger the generation and transmission of one or more messages. Such messages may be used, for example, to inform personnel regarding the detection of features of characteristics of the formation or the progress of the drilling operations and may be provided in various forms including, without limitation, one or more of text messages, email…) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Sitka with the known technique of providing data in a text format, as taught by Lakings, in order to inform personnel regarding detections. (Lakings. ¶0076)


Allowable Subject Matter
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a pulser and/or a pulser method that employ rotors and stators wherein a plug assembly, is employed to purposely block fluid from flowing through one or more fluid channels of the stator. Consequently the prior art does not disclose the claim 1 limitations; “…a stator selectively disposed in a path of fluid flowing in a drill string and that comprises, a body, and a flow path intersecting the body…a rotor comprising a slot, and that is moveable into a first orientation with the slot in registration with the flow path…and a plug disposed in the flow path when the flow path is in the restricted configuration;”  nor the claim 7 limitations, “a stator, channels projecting axially through the stator and that are each in a path of a portion of the flow of drilling fluid, a rotor having slots that move into and out of registration with the channels with rotation of the rotor, and a plug assembly that when the mud pulser is in the restricted configuration, is selectively positioned to define a barrier to drilling fluid flowing through the one of the channels.” 
Claims 2-6 and 8-16 depend from claims 1 and 7 respectively and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.